609 So. 2d 1301 (1992)
James Monroe RAULERSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 79051.
Supreme Court of Florida.
November 25, 1992.
Nancy A. Daniels, Public Defender and Glen P. Gifford, Asst. Public Defender, Second Judicial Circuit, Tallahassee, for petitioner.
Robert A. Butterworth, Atty. Gen., James W. Rogers, Bureau Chief and Amelia L. Beisner, Asst. Attys. Gen., Tallahassee, for respondent.
OVERTON, Justice.
We have for review Raulerson v. State, 589 So. 2d 369 (Fla. 1st DCA 1991), in which the district court upheld the validity of the habitual offender statute, section 775.084(1)(b), Florida Statutes (1989).
Raulerson was convicted of armed robbery. The State filed notice of intent to classify Raulerson as a habitual violent felony offender pursuant to section 775.084(1)(b) and produced evidence of two robbery convictions in 1979 and of a prison release date for those offenses of July 21, 1988. The trial judge found Raulerson to be a habitual violent felony offender and sentenced him to life imprisonment with a fifteen-year mandatory minimum for the armed robbery and a three-year mandatory term for the use of a firearm.
On appeal, the district court found that a sentence for committing a first-degree felony punishable by life may be enhanced under section 775.084, Florida Statutes (1989), and also expressly found that the violent habitual felony offender provisions of section 775.084 do not violate the constitutional prohibitions against double jeopardy and ex post facto laws.
We approve the decision of the district court in the instant case on the authority of our recent decisions in Tillman v. State, 609 So. 2d 1295 (Fla. 1992), and Burdick v. State, 594 So. 2d 267 (Fla. 1992). The district court did not discuss the remainder of the issues raised by Raulerson and we choose not to address them.
It is so ordered.
BARKETT, C.J., and McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.